EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chris N. Davis on March 16, 2022.

The application has been amended as follows: Claims 3 and 6 are amended. Claims 7, 13, 17, and 19 are canceled.

IN THE CLAIMS:
3. (CURRENTLY AMENDED) The plant according to claim 1, wherein the mutation prevents transcription and/or translation of a functional protein, and wherein the deletion in Beta vulgaris can be detected by the absence of one or both marker loci sle5983d14 and sle5983d17, wherein the marker locus sle5983d14 is the amplification product of the primer pair set forth in SEQ ID NOs: 4 and 5 and sle5983d17 is the amplification product of the primer pair set forth in SEQ ID NOs: 6 and 7.  
6. (CURRENTLY AMENDED) A nucleic acid molecule or recombinant DNA molecule comprising a nucleotide sequence selected from the group consisting of: 
(a) 	a nucleotide sequence containing the nucleotide sequence of SEQ ID No. 2; 
(b) 	a nucleotide sequence that encodes the amino acid sequence of SEQ ID No. 3; and 

wherein the nucleic acid further comprises a deletion, wherein the deletion results in no synthesis of functional Beta vulgaris cytochrome P450 oxidase protein in the Beta vulgaris flowers and/or fruit, and wherein the deletion comprises a deletion of one or more nucleotides between nucleotide positions 1560 and 2095 of SEQ ID No. 1; and wherein the deletion in Beta vulgaris can be detected by the absence of one or both marker loci sle5983d14 and sle5983d17, wherein the marker locus sle5983d14 is the amplification product of the primer pair set forth in SEQ ID NOs: 4 and 5 and sle5983d17 is the amplification product of the primer pair set forth in SEQ ID NOs: 6 and 7.  
7.  (CANCELED)
13. (CANCELED).  
17. (CANCELED).  
19. (CANCELED).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The amendment to the claims has overcome the remaining rejections. Claims 1-3, 6, 10-12, 14, 16, 18, and 20-22 are free of the prior art, for reasons stated in the previous Office Action mailed on October 13, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Claims 1-3, 6, 10-12, 14, 16, 18, and 20-22 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIHUA FAN whose telephone number is (571)270-0398. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad A Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WEIHUA . FAN
Examiner




/WEIHUA FAN/Examiner, Art Unit 1663